Name: Commission Regulation (EC) NoÃ 699/2005 of 4 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 5.5.2005 EN Official Journal of the European Union L 118/1 COMMISSION REGULATION (EC) No 699/2005 of 4 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 4 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 117,8 204 93,3 212 124,2 999 111,8 0707 00 05 052 146,6 204 63,3 999 105,0 0709 90 70 052 68,4 204 125,1 624 50,3 999 81,3 0805 10 20 052 42,2 204 46,5 212 72,0 220 46,2 388 71,6 400 42,8 624 55,1 999 53,8 0805 50 10 052 49,0 388 65,9 400 57,3 528 64,0 624 75,2 999 62,3 0808 10 80 388 92,4 400 127,1 404 129,5 508 71,2 512 70,0 524 84,1 528 68,1 720 104,0 804 90,8 999 93,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.